Citation Nr: 0730344	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco



THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a right eye injury.



REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for an eye injury (cut 
over the eye) and found that new and material evidence had 
been submitted to reopen the claim for service connection for 
residuals of a back injury, and, after reopening the claim, 
considered the claim on the merits and denied service 
connection for residuals of a back injury.  Although the RO 
in October 2005 reopened the veteran's claim for service 
connection for residuals of a back injury, and denied the 
claim on the merits, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the Board must 
first address whether the previously denied claims ought to 
be reopened.  38 U.S.C.A. § 5108 (West 2002).  Thus, the 
Board is of the opinion that the issue, as stated on the 
first page, above, most accurately reflects the current 
status of the veteran's claim for service connection for 
residuals of a back injury.



FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied 
entitlement to service connection for residuals of a back 
injury, based on a findings that service medical records were 
negative for any diagnosis, finding, or treatment of a back 
condition, that there was no competent medical evidence 
showing that the veteran's back condition manifested in the 
first post-service year, and no competent medical evidence 
linking the veteran's current back disability to service.  
The veteran did not appeal the October 2002 determination, 
and it became final.

2.  Evidence received subsequent to the October 2002 rating 
decision, raises a reasonable possibility of substantiating 
the claim.

3.  Considering the entire record, there is no competent 
medical evidence showing that a current back disorder that is 
related to any incident of active service.

4.  There is no competent medical evidence showing that the 
veteran currently has any residual eye disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final October 2002 RO rating decision, and, thus, the claim 
for service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Residuals of a back injury were not incurred during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Residuals of a right eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 Fed. Cir. 881 (Fed. Cir. 2007).

In July 2002, January 2005, and August 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the July 2002, January 
2005, and August 2005 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a December 2005 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  In June 2007 and again in August 2007, the Board 
granted the veteran an additional 30 days in order to submit 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board concludes that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, 
the Board finds that there is sufficient medical evidence to 
make a decision on both claims.  With regard to the claim of 
service connection for residuals of a back injury, the 
medical evidence first shows a back disability many years 
after service, with no competent evidence associating the 
post-service disability to service.  Although the veteran has 
contended that he had a back injury in service, and had 
problems with his back ever since, including submitting a 
statement from his mother to support his contentions, the 
Board finds that this is an insufficient basis for obtaining 
a VA examination, especially when the veteran's current back 
disability has been linked to a post-service injury through 
numerous treatment records, without any mention of any in 
service back injury or any back problems prior to 1999.  With 
regard to the claim for service connection for an eye injury, 
as explained below, there has been no competent evidence of a 
current eye disability.  Accordingly, a VA examination is not 
necessary in this case for either issue on appeal.  

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish the claim that were found insufficient in the 
previous denial.  In this case, the veteran was informed of 
the evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition, as shown by the January 
2005 letter from the RO.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  First, the veteran was notified of the 
Dingess precedent by letters dated in March 2006 and March 
2007.  Moreover, since the claims herein are being denied, 
such matters are moot.

II.  Factual Background
Service medical records are negative for any report of, 
finding of, or treatment for any back problems.  On 
separation examination in January 1971, the veteran's spine 
was evaluated as clinically normal.

Private treatment records showed that in October 1999 the 
veteran injured his back at work, and that through 2005 he 
received ongoing and frequent treatment related to his back 
problems.  In December 1999 he underwent a lumbar CT scan and 
myelogram which showed degenerative changes, mild ventral 
thecal sac defects at L4-5 and L5-S1, and disc bulges at L3-
4, L4-5, and L5-S1.  In January 2000, the diagnoses included 
lumbar degenerative disk disease.  A June 2000 lumbar spine 
MRI showed a small broad based disc protrusion at L5-S1, and 
mild facet degenerative changes from L3-S1, bilaterally.  In 
January 2001, he was found to have a history of work related 
injury in October 1999 with persistent low back pain.  The 
impressions were lumbar degenerative disc disease, suspect 
facet dysfunction, and possible discogenic pain.  A May 2001 
lumbar discography showed degenerative disc disease of the 
lumbar spine, lumbar spondylosis, and sacroiliac joint 
instability.  An April 2002 private treatment record showed 
that he reported having back pain for two years, and that he 
had a back injury two years prior.  

Received from the veteran in June 2002 was a formal claim (VA 
Form 21-526) for service connection for a back injury, which 
he claimed was the result of a military vehicle accident.  He 
reported that he was receiving disability benefits from the 
Office of Worker's Compensation, for a back injury, and that 
he had filed a claim for that in October 1999.

By October 2002 rating decision, the RO denied service 
connection for residuals of a back injury.  The RO found that 
there was evidence of current disability, degenerative disc 
disease of the lumbar spine, but also noted that there was 
evidence that the veteran had a post-service low back injury 
in 1999.  The RO denied service connection, essentially based 
on a finding that service medical records showed no record of 
a back condition or injury and that there was no medical 
evidence showing a link between a current back disability and 
service.

Received from the veteran in December 2004, was a formal 
application (VA Form 21-526), claiming service connection for 
an eye injury in service, and requesting that the claim for 
service connection for a back condition be reopened.  The 
veteran claimed that while posted on guard duty in service, 
he was thrown from the back of a truck that was transporting 
him to guard duty.  He claimed he hurt his back and could not 
move his legs, and also was treated for a cut over his eye.  
He reported that he went to an aid station, and although he 
could eventually move his legs, his back stayed very sore.  
He claimed he graduated from basic training the next day, but 
that he had had back trouble since that day.

Received in March 2005 was a statement from the veteran's 
mother in which she reported that when the veteran came home 
"on furlough, from Fort Lewis," he reportedly complained of 
his back hurting, she noticed he walked with a limp, and he 
stated he had been in an accident while being transferred 
from one unit to another.  The veteran's mother reported that 
over the years his condition had worsened and he had had two 
back surgeries.  She claimed he was very athletic before he 
went into the Army.

Records obtained from the Social Security Administration 
(SSA) show that the veteran's disability (degenerative disc 
disease) began in October 1999 and resulted from an on-the-
job injury while working in a warehouse.

III.  Analysis
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

1.  Residuals of a Back Injury

By October 2002 rating decision, the RO denied entitlement to 
service connection for residuals of a back injury, based on 
findings that service medical records were negative for any 
diagnosis of, finding or, or treatment for a back condition; 
that there was no competent medical evidence showing that the 
veteran's back condition manifested in the first post-service 
year; and that there was no competent medical evidence 
linking the veteran's current back disability to service.  
The veteran did not appeal the October 2002 determination, 
and it became final.  The claim may be reopened only if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

The Board notes that amendments to 38 C.F.R. § 3.156 changing 
the standard for finding new and material evidence are 
applicable in this case because the appellant's claim was 
filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the Court in Hodge stressed 
that under the regulation new evidence could be material if 
that evidence provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).

When the claim was denied by the RO in October 2002, the 
evidence on file consisted of service medical records, 
private treatment records, and VA treatment records.  Service 
medical records showed no complaints of or treatment for any 
back condition.  Private treatment records showed that the 
veteran received ongoing treatment related to a back injury 
he sustained at work in October 1999.

In December 2004, the veteran filed a claim, essentially 
requesting that his claim for service connection for 
residuals of a back injury be reopened.

Evidence submitted subsequent to the October 2002 RO decision 
includes a statement from the veteran's mother, private 
treatment records, VA treatment records, and records from the 
Social Security Administration.  In her statement, the 
veteran's mother contends he had back problems when he came 
home from service, and continued to have back problems after 
service.  The Board notes that this evidence is new, in that 
it has not been previously considered and is not cumulative 
of evidence previously considered.  This evidence is arguably 
material in that it pertains to the significant question of 
whether the veteran has a current back disability that may be 
related to an incident or injury in service.  Thus, the Board 
concludes that new and material evidence has been submitted 
since the October 2002 RO rating decision, and the claim for 
service connection for residuals of a back injury is 
reopened.  Noting that the RO has already considered the 
veteran's claim on the merits, the Board will proceed with 
the appeal and address the merits.

The veteran contends that he sustained a back injury in 
service, on the day prior to his graduation from basic 
training, when he was thrown from the back of a truck.  In 
support of his claim he has submitted extensive treatment 
records showing that he sustained a back injury at work in 
October 1999, and after that received ongoing and frequent 
treatment related to his back problems, including physical 
therapy and various procedures.  Clearly, the veteran has a 
current back disability.  Service medical records, including 
the separation examination, however, are negative for any 
report of, complaint of, or treatment for any back problems.  
The veteran has contended that he has had back problems since 
he reportedly injured his back in service, and he also 
submitted a statement from his mother in which she reported 
that when the veteran came home from service he complained 
his back hurt and he walked with a limp.  His mother reported 
that over the years his condition had worsened and he had two 
back surgeries.  

The veteran is competent to report he injured his back in 
service and that his back has bothered him ever since that 
time.  The veteran's mother is, likewise, competent to report 
that she noticed the veteran complaining his back hurt and 
limping when he came home from service.  In that regard, the 
Board has no reason to doubt that the veteran may have been 
thrown from a truck during basic training, and injured his 
back (and/or eye) at that time.  The preponderance of the 
competent evidence of record does not, however, show that he 
sustained a back (or eye injury) during service which may be 
linked to any current disability.

What is missing from the record is competent medical evidence 
showing that the veteran's current back disability is related 
to a disease or injury that was aggravated or incurred in 
service.  The veteran has not submitted (or cited) any 
competent medical evidence to support such a nexus.  Rather, 
the overwhelming medical evidence of record shows that the 
veteran sustained a back injury, post-service, in 1999 at 
work.  He received Worker's Compensation and SSA benefits 
related to this back injury.  He also underwent frequent 
treatment related to his back problems subsequent to October 
1999, including physical therapy and several surgical 
procedures.  Of note is that although there are numerous 
medical treatment records dated from November 1999 through 
2005 related to the veteran's back, at no time during the 
course of treatment did the veteran ever mention his in-
service back injury when reporting a past medical history.  

With regard to a VA examination, the Board notes that, for 
reasons more fully explained above, such examination is not 
necessary in order for the Board to render a decision in this 
matter.  Though due consideration has been given to the 
veteran's own assertions (and his mother's contentions) that 
he has a back disability related to a back injury in service, 
the Board notes that the veteran and his mother are 
laypersons, and as such have no professional competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, based upon the lack of competent medical evidence of a 
nexus between any current back disability and service, the 
Board concludes that veteran is not entitled to service 
connection for residuals of a back injury.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for residuals of a back injury must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Eye Injury

The veteran has contended that while in service he sustained 
a cut over the right eye when he was thrown from a truck 
during basic training; however, he has submitted no competent 
medical evidence showing any current right eye disability or 
injury.  VA and private treatment records likewise show no 
report of or treatment for any eye problems.  The threshold 
requirement for service connection is competent medical 
evidence of the current existence of the claimed disorder.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer; Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  Where, however, the evidence 
fails to show a nexus between the claimed disability and 
service many years before, that holding would not be 
applicable.

The Board concludes that the competent medical evidence of 
record shows no evidence of any right eye disability; thus, 
there is no basis for service connection for the claimed 
condition.  As the preponderance of the evidence is against 
the claim for service connection for a right eye injury, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a back injury is denied.

Service connection for a right eye injury is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


